


Exhibit 10.1
Amendment No. 3 to the
Discover Financial Services
Directors' Compensation Plan
The Discover Financial Services Directors' Compensation Plan (the “Plan”), is
hereby amended in the following respects:


Effective July 1, 2013, the Plan is amended by:
--Adding the following subsection (d) to the text of Section 7 Annual Retainers:
“(d)    Capital Planning Special Committee. In addition to the Annual Retainer
and fees provided for in Sections 7(a)-(c) above, each Eligible Director who is
the Chair or a Member of the Capital Planning Special Committee shall be
entitled to a one-time Committee Member fee of $7,500.”


--Changing the title of the text of Section 7 Annual Retainers to “Section 7
Retainer and Other Fees.”










